                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    CHRISTINE SHIFFLER,

                            Plaintiff,
                                                                      CIVIL ACTION
          v.                                                          NO. 17-3713

    NANCY A. BERRYHILL, Acting
    Commissioner of Social Security,

                            Defendant.


                                                ORDER

         AND NOW, this 20th day of June, 2019, upon careful consideration of Plaintiff’s

Brief and Statement of Issues in Support of Request for Review (ECF No. 13),

Defendant’s Response (ECF No. 16), Plaintiff’s Reply (ECF No. 20) and the Report and

Recommendation filed by United States Magistrate David R. Strawbridge (ECF No. 21),

and it appearing that neither Plaintiff nor the Commissioner has objected to the Report

and Recommendation,1 it is hereby ORDERED that:

         1.    The Report and Recommendation is APPROVED and ADOPTED;

         2. Plaintiff’s Request for Review is GRANTED in part, and the decision of the

               Commissioner of Social Security is REVERSED to the extent that the

               matter is REMANDED to the Commissioner under sentence four of 42

               U.S.C. § 405(g) for further proceedings consistent with Magistrate Judge

               Strawbridge’s Report and Recommendation.



1       When no objection is made to a Report and Recommendation, the Court should, as a matter
of good practice, “satisfy itself that there is no clear error on the face of the record in order to accept
the recommendation.” Fed. R. Civ. P. 72(b) advisory committee notes; see also Oldrati v. Apfel, 33 F.
Supp. 2d 397, 399 (E.D. Pa. 1998). No clear error appears on the face of the record and the Court
accordingly accepts Judge Strawbridge’s Recommendation.
BY THE COURT:



/s/ Gerald J. Pappert
GERALD J. PAPPERT, J.
